Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Robert David Pointer  Registration No.: 73,654 on 04/29/2021.
	
This application has been amended as follows:
Claims 1, 5, 8-9, 11, 13, 16 and 18 are amended.
Claim 15 is cancelled.

Pending claims have been amended as follows:
1. (Currently Amended) An apparatus, comprising:
a tool cabinet comprising at least one bin;
a sensor network layer positioned in the at least one bin, wherein the sensor network layer comprises a plurality of sensors for detecting a respective tool item at a tool location; and
a computing device associated with the tool cabinet and coupled to the sensor network layer, the computing device being configured to 
receive a user selection of a first portion of the plurality of sensors from a user interface, the first portion of the plurality of sensors being selected to correspond to a first shape of [[the]] a first tool item; 
first portion of the plurality of sensors to operate as a sensor group for the first shape of the first tool item based at least in part on the user selection of the first portion of the plurality of sensors, the sensor group being configured to detect a presence or an absence of the first tool item at the tool location based at least in part on the first shape of the first tool item, wherein a first inventory of the first tool item is associated with the first shape of the first tool item using the first portion of the plurality of sensors; [[and]] 
determine the presence of the first tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold; and.
adjust the sensor group for a second shape for a second tool item based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface, wherein a second inventory of the second tool item is dynamically changed to be associated with the second shape of the second tool item using the second portion of the plurality of sensors.

2. (Previously Presented) The apparatus of claim 1, wherein the computing device is configured to associate each of the plurality of sensors with one of a plurality of respective locations in the at least one bin.

3. (Original) The apparatus of claim 2, wherein the plurality of sensors are arranged in a grid configuration.

4. (Previously Presented) The apparatus of claim 2, wherein the computing device is configured to:
assign the sensor group to a grid location in the at least one bin.

layer positioned over the sensor network layer, wherein the covering layer is configured to facilitate a placement of the first tool item at the tool location, and the covering layer comprises a flexible material, and wherein the sensor network layer is integrated within the covering layer.

6. (Previously Presented) The apparatus of claim 1, wherein the plurality of sensors comprises at least one of a metal sensor, a weight sensor, a proximity sensor, an optical sensor, or a mechanical switch.

7. (Original) The apparatus of claim 1, further comprising a communications transceiver that is in data communication with the computing device, the communications transceiver being configured to establish a data communication channel with a remote computing device.

8. (Currently Amended) The apparatus of claim 7, wherein the communications transceiver is configured for the data communication via at least one of a Bluetooth protocol, a proprietary protocol, a Wireless local area network protocol, or a wired local area network protocol.

9. (Currently Amended)	A tool tracking system, comprising:
a bin;
a computing device associated with the bin;
a sensor layer positioned in the bin, the sensor layer being coupled with the computing device, wherein the sensor layer comprises a plurality of sensors for detecting a respective tool item at a tool location; 
a liner layer positioned over the sensor layer, the liner layer configured to facilitate a placement of the respective tool item at the tool location; and 
the computing device being configured to: 
first portion of the plurality of sensors from a user interface, the first portion of the plurality of sensors being selected to correspond to a first shape of [[the]] a first tool item; 
 configure the first portion of the plurality of sensors to operate as a sensor group for the first shape of the first tool item based at least in part on the user selection of the first portion of the plurality of sensors, the sensor group being configured to detect a presence or an absence of the first tool item based at least in part on the first shape of the first tool item being formed by the first portion of the plurality of sensors, wherein a first inventory of the first tool item is associated with the first shape of the first tool item using the first portion of the plurality of sensors; [[and]]
 detect the presence of the first tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold; and
adjust the sensor group for a second shape for a second tool item based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface, wherein a second inventory of the second tool item is dynamically changed to be associated with the second shape of the second tool item using the second portion of the plurality of sensors.

10. (Original) The tool tracking system of claim 9, wherein the computing device receives power from a wireless power transmitter.

11. (Currently Amended)	 The tool tracking system of claim 9, wherein the liner layer comprises a plurality of raised protrusions that are positioned in an arrangement to indicate the placement of the respective tool item at the tool location.

12. (Previously Presented) The tool tracking system of claim 9, wherein the plurality of sensors are in a grid arrangement, each of the plurality of sensors being associated with one of a plurality of respective locations in the bin.

13. (Currently Amended)	 The tool tracking system of claim 9, wherein the first tool item comprises at least one of a drill bit, a wrench socket, a ratchet, or a wrench.

14. (Original) The tool tracking system of claim 9, wherein the bin is positioned in a tool cabinet or on a shelf.

15. (Canceled)	

16. (Currently Amended) A system, comprising:
a tool drawer;
a covering layer positioned in the tool drawer, the covering layer configured to facilitate a placement of a tool item at a tool location; and 
a sensor network layer integrated within the covering layer, wherein the sensor network layer comprises a plurality of sensors for detecting the tool item at the tool location; and
a computing device coupled to the sensor network layer, wherein the computing device being configured to: 
configure a first portion of the plurality of sensors to operate as a sensor group for a first shape of a first tool item based at least in part on a first user selection of the first portion of the plurality of sensors from a user interface, wherein a first inventory of the first tool item is associated with the first shape of the first tool item using the first portion of the plurality of sensors;
determine a first placement of the first tool item on the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold; and 
adjust the sensor group for a second shape for a second tool item based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface, wherein a second inventory of the second tool item is dynamically changed to be associated with the second shape using the second portion of the plurality of sensors. 

17. (Previously Presented) The system of claim 16, wherein the first user selection of the first portion of the plurality of sensors are positioned to correspond to the first shape of the first tool item. 

18. (Currently Amended) The system of claim 16, wherein the computing device is further configured to generate a time stamp associated with a tool removal event or a tool check-in event in response to a change associated with the first placement of the first tool item at the tool location.

19. (Previously Presented) The system of claim 16, wherein the covering layer comprises a plurality of raised protrusions that form at least one recessed area that corresponds to a shape of a respective tool.

20. (Original) The system of claim 16, wherein the computing device is further configured to set a sensor sensitivity setting in the sensor network layer.

21. (Previously Presented) The system of claim 16, wherein the user interface is a touch screen interface.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious an apparatus comprising: receive a user selection of a first portion of the plurality of sensors from a user interface, the first portion of the plurality of sensors being selected to correspond to a first shape of a first tool item; configure the first portion of the plurality of sensors to operate as a sensor group for the first shape of the first tool item based at least in part on the user selection of the first portion of the plurality of sensors, the sensor group being configured to detect a presence or an absence of the first tool item at the tool location based at least in part on the first shape of the first tool item, wherein a first inventory of the first tool item is associated with the first shape using the first portion of the plurality of sensors; and adjust the sensor group for a second shape for a second tool item based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface, wherein a second inventory of the second tool item is dynamically changed to be associated with the second shape using the second portion of the plurality of sensors.
	US2008/0088454A1 to Flores discloses an apparatus, comprising: a tool cabinet (fig 1:1, par[0026]) comprising at least one bin (fig 1:2, par[0026]); a sensor network layer positioned in the at least one bin (fig 2:13, par[0041]), wherein the sensor network layer comprises a plurality of sensors for detecting a tool item at a tool location (par[0041], [0042]); and a computing device associated with the tool cabinet and coupled to the sensor network layer (fig 1:5, par[0028], [0041]), the computing device being configured to at least: determine the presence of the tool item at the tool location (par[0058], [0062], [0063]: Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID).
	Flores does not disclose the apparatus comprising: receive a user selection of a first portion of the plurality of sensors from a user interface, the first portion of the plurality of sensors being selected to correspond to a first shape of a first tool item; configure the first portion of the plurality of sensors to operate as a sensor group for the first shape of the first tool item based at least in part on the user selection of the subset of the plurality of sensors, the sensor group being configured to detect a presence or an absence of the first tool item at the tool location based at least in part on the first shape of the first tool item, wherein a first inventory of the first tool item is associated with the first shape using the first portion of the plurality of sensors; and adjust the sensor group for a second shape for a second tool item based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface, wherein a second inventory of the second tool item is dynamically changed to be associated with the second shape using the second portion of the plurality of sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685